                Case 1:19-cv-07534-PGG-DCF Document 52 Filed 07/10/20 Page 1 of 2


                                                                                                                    Brian Pete
                                                                                                   77 Water Street, Suite 2100
                                                                                                 New York, New York 10005
                                                                                                Brian.Pete@lewisbrisbois.com
                                                                                                         Direct: 212.232.1363



     July 10, 2020


   VIA ECF
    The Honorable Debra C. Freeman
    United States Magistrate Judge
    500 Pearl Street
    New York, New York 10007

                Re:       Horowitz v. Spark Energy, Inc. et al.
                          Civil Case No.: 1:19-cv-07534-PGG-DCF

   Dear Judge Freeman:

           We represent Defendants Spark Energy, Inc., Spark HoldCo, LLC, Major Energy Services,
   LLC, Major Energy Electric Services, LLC, and Respond Power, LLC (collectively “Defendants”) in
   the above-referenced matter. Our Substitution of Attorney was filed on July 8, 2020 (Dkt. 47). We
   write, together with Plaintiff’s counsel, pursuant to Your Honor’s Scheduling Order dated May 8,
   2020 (Dkt. 45), to provide a status update.

           The parties served their Rule 26 initial disclosures on each other on June 26, 2020. Defendants
   also sent a draft Stipulated and Proposed Confidentiality Order to Plaintiff for the latter’s review and
   are awaiting Plaintiff’s edits, if any. Further, Defendants have agreed with the Plaintiff to extend the
   deadline for all parties to serve initial request for production of documents and interrogatories from
   July 15, 2020 to July 29, 2020 and to respond to same by September 8, 2020. This request is made in
   order to allow for new defense counsel to properly review the extensive background on this matter
   and to prepare appropriate discovery requests. The parties will endeavor to complete the remaining
   discovery deadlines as set forth in the Scheduling Order.

                We thank the Court for its time and attention to this matter.




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND        •       MASSACHUSETTS    •   MISSOURI   •   NEVADA   •   NEW JERSEY      •   NEW MEXICO   •   NEW YORK
NORTH CAROLINA        •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND     •   TEXAS   •   WASHINGTON   •   WEST VIRGINIA
         Case 1:19-cv-07534-PGG-DCF Document 52 Filed 07/10/20 Page 2 of 2

Honorable Debra C. Freeman, U.S.M.J.
February 10, 2020
Page 2




                                                  Respectfully,

                                                  /s/ Brian Pete

                                                  Brian Pete of
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

cc:      Counsel for Plaintiff (via ECF)




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           www.lewisbrisbois.com


4813-4026-3362.1
